FILED
                            NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELISANDRO MENDOZA,                               No. 12-15993

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00717-LRH-
                                                 VPC
  v.

STEFANIE HUMPHREY,                               MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Elisandro Mendoza appeals pro se from the district

court’s order denying his motion for relief from judgment under Federal Rule of

Civil Procedure 60(b) following the dismissal of Mendoza’s 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action for failure to exhaust administrative remedies. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion in denying Mendoza’s motion

for relief from judgment because Mendoza failed to establish grounds for relief

under Rule 60(b). See id. at 1263 (discussing grounds for relief from judgment

under Rule 60(b)); see also McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.

2002) (per curiam) (holding that the district court must dismiss the complaint,

rather than staying proceedings, where a prisoner has not exhausted administrative

remedies prior to filing suit).

      AFFIRMED.




                                          2                                   12-15993